Citation Nr: 0313082	
Decision Date: 06/17/03    Archive Date: 06/24/03

DOCKET NO.  97-17 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
compensation benefits in the calculated amount of $12,074.00.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel




INTRODUCTION

The veteran served on active duty from July 1942 to May 1945.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a May 1994 decision by the 
Committee on Waivers and Compromises (Committee) of the 
Roanoke, Virginia, RO that denied the veteran's claim for 
waiver of recovery of an overpayment.  The veteran filed a 
notice of disagreement in June 1994, and a statement of the 
case was issued in July 1994.  The veteran filed a 
substantive appeal in September 1994.  

In June 1998, remanded this matter to the RO for further 
development.  After accomplishing additional development, the 
RO continued the denial of the claim, and returned the matter 
to the Board.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  There is no indication of fraud, misrepresentation, or 
bad faith by the veteran.

3.  The veteran has been in receipt of disability 
compensation since 1945.

4.  The veteran received additional compensation for a spouse 
for many years until December 1993, when action was taken to 
retroactively terminate spousal benefits after it was learned 
that the veteran's spouse had died in June 1976.

5.  The veteran's claims file contains one copy of the 
veteran's wife's death certificate that the RO received in 
October 1993.

6.  The veteran is at least partially at fault in the 
creation of the overpayment by his failure to timely report 
additional compensation that was paid for his wife following 
her death; fault on the part of VA is not documented.

7.  It is not shown that recovery of the overpayment of 
compensation benefits would deprive the veteran of basic 
necessities.

8.  Recovery of the overpayment would defeat the intended 
purpose of VA disability compensation benefits.

9.  Failure to make restitution in the amount of $12,074.00 
would result in unfair gain to the veteran.

10.  The veteran is not shown to have changed his position to 
his detriment as a result of reliance on the compensation 
benefits at issue.


CONCLUSION OF LAW

Recovery of an overpayment of compensation benefits in the 
amount of $12,074.00 would not be against equity and good 
conscience.  38 U.S.C.A. §§ 5107, 5302 (West 2002); 38 C.F.R. 
§§ 1.963(a), 1.965(a) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that, during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West 2002).  This liberalizing law is applicable to 
this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).  To implement the provisions of the law, the VA 
promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002)).  The VCAA and its implementing 
regulations essentially eliminate the concept of the well-
grounded claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102.  
They also include, upon the submission of a substantially 
complete application for benefits, an enhanced duty on the 
part of the VA to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty 
to notify the claimant what evidence will be obtained by 
whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of the VA with respect 
to its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

However, these changes are not applicable to claims such as 
the one here at issue.  In Barger v. Principi, 16 Vet. App. 
132, 138 (2002), the United States Court of Appeals for 
Veterans Claims held that the VCAA, with its expanded duties, 
is not applicable to cases involving the waiver of recovery 
of overpayment claims, pointing out that the statute at issue 
in such cases is found in Chapter 53, Title 38, United States 
Code, and that the provisions of the VCAA are relevant to a 
different Chapter (i.e. Chapter 51).  Therefore, the VCAA 
(and, it follows, its implementing regulations) is not for 
application in this matter.

Moreover, as regards any pre-VCAA duties to notify and 
assist, the Board notes that the RO has explained to the 
veteran the bases for denial of the claim, and afforded him 
and his representative opportunity to present information and 
evidence in support of the claim.  Significantly, there is no 
indication that there is any existing evidence pertinent to 
the issue on appeal that has not been obtained.  Accordingly, 
the claim is ready to be considered on the merits.

I.  Background

The veteran is a World War II combat veteran receiving 
compensation for residuals of a gunshot wound to the upper 
left extremity and chest.  His combined disability rating is 
80 percent.

When the veteran was initially awarded disability benefits in 
May 1945, he was notified by letter dated in June 1945 that 
the death of a dependent may affect the payment of 
compensation or pension.

By letter dated September 1948, the veteran was informed of 
Public Law 877, approved July 2, 1948, that provided 
additional compensation on account of a wife, child or 
children, or dependent parent or parents, in cases of 
veterans having 60% or more service connected disability.  
The letter went on to inform the veteran that pursuant to 
that law, the veteran was awarded additional disability 
compensation on account of his dependent wife.

In October 1956, the RO sent the veteran a Disabled Veteran's 
Family Status Questionnaire informing him of the necessity of 
finding out if there had been any changes in the families of 
those veterans who were receiving additional compensation 
because of their wives or children.  The veteran signed and 
returned the form in October 1956 verifying that he was still 
married to his wife.

In July 1976, the veteran notified VA of a change in address.

In July 1991, the RO sent the veteran a form (VA Form 21-
0595d(NR)) requesting his and his spouse's social security 
number.  The veteran returned the form to the RO later that 
month informing the RO that his wife was deceased.

By form letter (VA 21-0538) dated April 1993, the RO notified 
the veteran that his service-connected disability included an 
additional amount for his spouse and/or children and that he 
was responsible for reporting any changes in the number of 
his dependents.  The veteran returned the form to the RO in 
May 1993 indicating that he was not married and had no 
children.

By letter dated in August 1993, the RO informed the veteran 
of its proposal to reduce his payments based on information 
showing that his marital and/or dependency status had 
changed.

In an August 1993 statement, the veteran requested the RO to 
remove his wife's name from all benefits and to make the 
payment reduction accordingly.  He also said that he was 
"willing to repay any monies, if need be, but a lump sum if 
required would bring a heavy hardship on [his] livelihood."

In September 1993, the veteran informed the RO by telephone 
that his wife passed away on June [redacted]
, 1976.

In October 1993, the RO received a death certificate showing 
that the veteran's spouse had died on June [redacted]
, 1976.

In December 1993, the RO reduced the veteran's compensation 
benefits, effective September 1, 1993.

In February 1994, the veteran's former representative, on 
behalf of the veteran, filed a request for waiver of recovery 
of the overpayment.  His representative said that the veteran 
believed that he had notified the veteran shortly after his 
wife's death, but had not been able to locate a copy of the 
letter he believed he sent.  His representative also 
indicated that there was a possibility that the veteran 
failed to advise VA.  His representative went on to say that 
the veteran's wife died within six months of being diagnosed 
as having leukemia and her illness and subsequent death were 
totally unexpected.  He requested a waiver in view of the 
veteran's "dire circumstances", including the loss of his 
home if he had to repay VA's debt.

The veteran completed a Financial Status Report in March 1994 
reporting a combined monthly net income of $3381.00, total 
monthly expenses of $5128.00, and a negative monthly balance 
of <$1747.00>.

In a May 1994 decision, the Committee of Waivers and 
Compromises denied the veteran's request for a waiver of 
indebtedness.  The Committee noted that the veteran had not 
submitted financial status information and therefore a 
determination as to whether requesting collection of the debt 
would cause undue financial hardship or defeat the purpose of 
the benefit could not be made.

By letter dated in July 1994, the RO requested additional 
clarifying information from the veteran regarding his 
Financial Status Report, which he provided.  

In written argument in April 1997, the veteran's 
representative disputed the Committee's finding that 
collection of the debt would not defeat the purpose of the 
benefit since the veteran was an 80% service-connected 
veteran with a protected rating.

The veteran completed another Financial Status Report in 
October 1998 noting a combined monthly net income of 
$5394.60, total monthly expenses of $5713.38, and a negative 
balance of <$318.77>.

In an October 1998 statement, the veteran said that he had 
had to help his brother out financially which caused him to 
have to borrow and refinance his mortgage periodically in 
order to pay his debts as best as he could.  For that reason, 
he said that he was "hoping and praying" that the Board 
would grant his request for a waiver because the money could 
go a long way to get him out of deep debt and make the 
remainder of his life enjoyable, without him having to worry 
about his family having to carry on his responsibilities.

In November 1998, the RO received a "To Whom It May 
Concern" letter from the veteran stating that for the past 
several years he had to expend all of his lifelong savings to 
help his brother and his brother's wife in their failing 
health and old age.  He said he had to sell the few 
investments he had in order to care for his brother and his 
brother's wife, causing a financial setback because he was 
not able to pay his creditors.  He asked for VA's 
understanding in the matter and enclosed numerous documents 
and checks evidencing his various debts and financial 
obligations.  He also enclosed a copy of his 1997 Federal 
Income Tax Return.  

Due to discrepancies on the veteran's Financial Status Report 
and 1040 Income Tax Return, the RO asked the veteran in 
November 1998 for further clarification regarding his 
reported income.

The veteran completed another Financial Status Report in 
November 1998 and reported total monthly net income of 
$5274.39 and total monthly expenses of $5713.37, leaving a 
negative balance of <$438.98>.  He also reported "$3500" as 
the amount he could pay on a monthly basis toward his debt.  
His total assets included real estate valued at $160,000.

On a Financial Status Report dated in August 2000, the 
veteran reported a combined monthly net income of $6226.99, 
total monthly expenses of $5790.36, and a positive balance of 
$436.63.  His assets, totaling $170,598.00, included real 
estate valued at $170,000.  Enclosed with the Financial 
Status Report were copies of invoices reflecting the 
veteran's various debts.

II.  Analysis

As an initial matter, the Board must determine whether the 
debt was properly created.  The overpayment at issue resulted 
from the RO's retroactive termination in December 1993 of the 
veteran's entitlement to additional compensation benefits for 
his spouse. The record clearly shows that the veteran was 
paid additional VA compensation up to September 1993 on the 
basis that he had a spouse pursuant to 38 U.S.C.A. § 1115, 
despite the fact that his wife had died in June 1976.  
According to the evidence, VA was not aware of the death of 
the veteran's spouse until June 1991, when the veteran 
notified the RO of her death.  He later submitted a copy of 
her death certificate in October 1993.  Accordingly, the 
Board finds that the RO properly terminated the veteran's 
additional benefits for a spouse effective September 1, 1993, 
as provided by 38 C.F.R. § 3.500(g)(2), and the overpayment 
charged against the veteran for the pertinent period was 
properly created.

Pursuant to 38 U.S.C.A. § 5302(a), a finding of fraud, 
misrepresentation, or bad faith will preclude a grant of 
waiver of recovery of an overpayment.  The Committee's May 
1994 decision denying the veteran's request for waiver 
included a determination that the appellant was free of 
fraud, misrepresentation, or bad faith. The Board will accept 
the determination and limit the current review to the issue 
of whether or not recovery of an overpayment of compensation 
benefits is warranted on the basis of equity and good 
conscience.

The RO has denied the veteran's claim for waiver on the basis 
that recovery of the overpayment would not be against equity 
and good conscience.  38 U.S.C.A. § 5302; 38 C.F.R. § 
1.963(a).  The standard of "Equity and Good Conscience" will 
be applied when the facts and circumstances in a particular 
case indicate a need for reasonableness and moderation in the 
exercise of the government's rights.  The decision reached 
should not be unduly favorable or adverse to either side.  
The phrase equity and good conscience means arriving at a 
fair decision between the obligor and the government.  In 
making this determination, consideration will be given to the 
following elements, which are not intended to be all-
inclusive:

1.  Fault of debtor.  Whether the actions of the debtor 
contributed to the creation of the debt.

2.  Balancing of faults.  Weighing of the fault of the debtor 
against that of the VA.

3.  Undue hardship.  Whether collection would deprive the 
debtor or family of basic necessities.

4.  Defeat the purpose.  Whether withholding of benefits or 
recovery would nullify the objective for which benefits were 
intended.

5.  Unjust enrichment.  Whether failure to make restitution 
would result in unfair gain to the debtor.

6.  Changing position to one's detriment.  Whether reliance 
on VA benefits resulted in relinquishment of a valuable right 
or the incurrence of a legal obligation. 38 C.F.R. § 
1.965(a).

Based on a review of the record and having considered the 
contention of the veteran, the Board finds that the veteran 
was not without fault in the matter of the overpayment.  He 
was advised from early on, namely in June 1945 when he was 
initially notified of his compensation award, and later in 
September 1948, that the compensation he was receiving 
included an additional amount for his wife and that her death 
could affect the payment of compensation (or pension).  
Although his former representative relayed the veteran's 
belief that he notified VA of his wife's death shortly after 
she died, he went on to state that it was possible that he 
did in fact fail to advise VA of her death.  Furthermore, 
while the record contains the veteran's notification of a 
change of address shortly after his wife's death in July 
1976, it does not likewise reflect any notification from him 
as to her death.  It follows that without some indication in 
the record that the veteran actually informed the RO of his 
wife's death prior to 1991, it cannot be said that there was 
any significant fault on the part of VA to counterbalance the 
fault of the veteran.

In regard to the element of undue hardship, the veteran 
contends that the debt should be waived so that he may enjoy 
the remainder of his life without having to worry about 
family members having to take on his financial 
responsibilities.  Although this argument has been duly 
noted, it is not a valid argument as to the veteran's present 
ability to repay the debt since it does not address the 
question of whether recovery of indebtedness would deprive 
the veteran (and his family) of basic necessities thereby 
creating financial hardship.  38 C.F.R. § 1.965(a).  In this 
regard, although the veteran reported negative monthly 
balances of <$318.77> in October 1998 and <$438.98> in 
November 1998 (after deducting his total monthly expenses 
from his combined total monthly income), the most recent 
Financial Status Report in August 2000 shows a positive 
balance of $436.63.  This was calculated by deducting the 
veteran's total monthly expenses of $5790.36 from his 
combined total monthly income of $6226.99.  In addition to a 
net monthly positive balance, the veteran's reported assets 
include real estate which he valued in August 2000 at 
$170,000.000.  It is thus evident based on this information 
that recovery of the debt would not cause undue financial 
hardship in that it would not deprive the veteran of the 
ability to provide for himself with the basic necessities.  

As to whether recovery of the overpayment would defeat the 
purpose for which the benefits are intended, inasmuch as the 
veteran continues to be entitled to the receipt of disability 
compensation at the combined 80 percent level, recovery of 
the overpayment would appear to defeat the purpose of the 
compensation benefits, as the veteran's representative has 
stated.  However, it is also for consideration that the 
amount of VA compensation is only a portion of the veteran's 
monthly income.  In this regard, the veteran reported his 
monthly income in August 2000 consisting of VA benefits in 
the amount of $1163, monthly pension income in the amount of  
$2323.92, gross salary of $2000, social security benefits in 
the amount of $996.00, and rental income in the amount of 
$600.83 (which the veteran said fluctuated).  Thus, the 
impact of this element is somewhat lessened in that the 
veteran is not wholly dependent on the monthly VA 
compensation in order to meet his financial obligations.  
Moreover, the Board finds that failure to make restitution 
for the full amount of overpayment would result in unfair 
gain to the veteran.  VA made erroneous payments of benefits 
based on incorrect marital status information which was not 
clarified until 1991, with the result being that the veteran 
received more than he was entitled to receive under the law 
and more than other veterans in the same situation.  To allow 
him to retain such benefits under these circumstances would 
result in unjust enrichment.

Finally, it has neither been alleged nor shown that reliance 
of the veteran's compensation benefits resulted in 
relinquishment of a valuable right or the incurrence of a 
legal obligation.  While acknowledging that the elements 
addressed above are not all inclusive, there is no additional 
evidence in the record for the Board to consider under the 
equity and good conscience standard which would impact this 
decision.

In summary, while it appears that at least one of the 
elements in equity and good conscience standard favors the 
veterans' claim for waiver, i.e., recovery of the overpayment 
would appear to defeat the purpose of the compensation 
benefits in view of the veteran's continuing entitlement to 
receive disability compensation at the 80 percent level, the 
remaining elements favor the government's right to insist on 
repayment.  This is especially so when considering that 
overpayment of compensation benefits is a valid debt to the 
government, and there is no reason that the veteran should 
not accord the government the same consideration that he 
would accord other creditors.

As the preponderance of the evidence is against the veterans' 
claim for waiver, the benefit-of-the-doubt doctrine does not 
apply, and the claim for waiver must be denied.  See 
38 U.S.C.A. § 5107(b).  


ORDER

Waiver of recovery of the overpayment of compensation 
benefits in the amount of $12,074.00 is denied.



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

